Citation Nr: 1216083	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO. 08-20 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 

2. Entitlement to service connection for a skin disorder, to include as due to herbicide (Agent Orange) exposure. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



INTRODUCTION

The Veteran had active military service from May 1966 to May 1968.   

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. 


FINDINGS OF FACT

1. The Veteran is currently diagnosed with PTSD as a result of in-service traumatic stressors experienced during his Vietnam service from October 1966 to October 1967. 

2. The Veteran's account of Vietnam service hostile action and witnessing deaths and injuries are credible and consistent with the places, types, and circumstances of the Veteran's military occupational specialty (MOS), assignment and duties, without clear and convincing evidence to the contrary. 

3. The evidence shows that the Veteran had service on the landmass of the Republic of Vietnam during the Vietnam era; therefore, he is presumed to have been exposed to Agent Orange or other herbicides.

4. Although the Veteran has been diagnosed with atopic dermatitis, tinea versicolor, and a hyperpigmentation rash, none of these skin disorders are on the list of diseases presumptively associated with herbicide exposure.

5. There is probative medical and lay evidence showing the Veteran has a skin disorder related to his military service.


CONCLUSIONS OF LAW

1. Resolving all reasonable doubt in his favor, the Veteran has PTSD that was incurred in active military service. 38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

2. Resolving all reasonable doubt in his favor, the Veteran has a skin disorder that was incurred in active military service. 38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.313 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). With regard to the PTSD and skin disorder issues on appeal, review of the claims folder shows full compliance with the VCAA. In any event, the Board is granting in full the service connection benefits sought on appeal for both issues. Therefore, there is no need to discuss in detail whether there has been compliance with the notice and duty to assist provisions of the VCAA because even if, for the sake of argument, there has not been, this is inconsequential and, therefore, at most harmless error. See 38 C.F.R. § 20.1102.

Service Connection for PTSD

Upon review of the evidence of record, the Board grants the appeal for service connection for PTSD under the amended July 2010 PTSD regulation.

The Veteran contends that he has PTSD as the result of several traumatic stressors that occurred during his service in the Republic of Vietnam from October 1966 to October 1967. He states that as part of his MOS as a field artillery gunner, he was involved in firefights with the enemy near Phuoc Vinh base camp in Vietnam. He maintains he experienced frequent incoming mortar attacks, shelling, and enemy gunfire. He states he also witnessed deaths and injuries to U.S. soldiers and also enemy Vietnamese soldiers. He says that in one particular altercation in the jungle away from Phuoc Vinh base camp, the enemy almost overran his unit. He asserts his artillery unit was frequently in the field away from base camp in support of infantry units. He alleges continuous PTSD-related symptoms since service to include hypervigilance, depression, anxiety, nightmares, insomnia, flashbacks, irritability, panic attacks, and social avoidance. See January 2005 claim; March 2005 and May 2007 stressor statements; July 2008 VA Form 9

Service connection may be granted if it is shown the Veteran suffers from a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression. 38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2011). 

Generally, service connection requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

The establishment of service connection for PTSD has unique evidentiary requirements. It generally requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor. 38 C.F.R. § 3.304(f). See also Cohen v. Brown, 10 Vet. App. 128 (1997). 

If it is established through military citation or other supportive evidence that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(2). See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d); Gaines v. West, 11 Vet. App. 353 (1998) (Board must make a specific finding as to whether the Veteran engaged in combat). To gain the benefit of a relaxed standard for proof of service incurrence of an injury or disease, 38 U.S.C.A. § 1154(b) requires that the Veteran have actually participated in combat with the enemy. See VAOPGCPREC 12-99. 

If VA determines either that the Veteran did not engage in combat with the enemy or that the Veteran did engage in combat, but that the alleged stressor is not combat related, the Veteran's lay testimony, by itself, is not sufficient to establish the occurrence of the alleged stressor. Instead, the record must contain credible supporting evidence that corroborates the Veteran's testimony or statements. 38 C.F.R. § 3.304(f); Stone v. Nicholson, 480 F.3d 1111 (Fed. Cir. 2007); Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996). However, corroboration of every detail of a claimed stressor, including the Veteran's personal participation, is not required; rather, a Veteran only needs to offer independent evidence of a stressful event that is sufficient to imply his or her personal exposure. See Pentecost v. Principi, 16 Vet. App. 124, 128 (2002) (quoting Suozzi v. Brown, 10 Vet. App. 307 (1997)). In other words, the Veteran's presence with the unit at the time such attacks occurred corroborates his statement that he experienced such attacks personally. Suozzi v. Brown, 10 Vet. App. 307, 311 (1997). 

On July 13, 2010, VA amended its regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor. This revision adds to the types of PTSD claims that VA will accept through credible lay testimony alone as being sufficient to establish occurrence of an in-service stressor without undertaking other development to verify the Veteran's account. The primary effect of the amendment of 38 C.F.R. § 3.304(f) is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity." Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843-39,852 (July 13, 2010) (codified at 38 C.F.R. § 3.304(f)(3), corrected by 75 Fed. Reg. 41,092 (July 15, 2010).

As to the effective date of this amendment, the new provisions apply to applications for service connection for PTSD that: (1) are received by VA on or after July 13, 2010; (2) were received by VA before July 13, 2010 but have not been decided by a VA regional office as of July 13, 2010; (3) are appealed to the Board of Veterans' Appeals (Board) on or after July 13, 2010; (4) were appealed to the Board before July 13, 2010 but have not been decided by the Board as of July 13, 2010; or (5) are pending before VA on or after July 13, 2010 because the United States Court of Appeals for Veterans Claims vacated a Board decision on an application and remanded it for readjudication. See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843 (July 13, 2010) (codified at 38 C.F.R. § 3.304(f)(3)), corrected by 75 Fed. Reg. 41,092 (July 15, 2010). Therefore, since the Veteran's claim for PTSD was appealed to the Board before July 13, 2010 but has not been decided by the Board as of July 13, 2010, the amended PTSD regulation could  apply if its substantive criteria are also met. 

The final requirement of 38 C.F.R. § 3.304(f) is medical evidence of a nexus between the claimed in-service stressor and the current disability. However, such after-the-fact medical nexus evidence generally cannot also be the sole evidence of the occurrence of the claimed stressor. Moreau, 9 Vet. App. at 396.

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine. 38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran's service personnel records (SPRs) and Report of Separation from the Armed Forces (DD Form 214) do not reflect receipt of medals, badges, or decorations that specifically denote combat with the enemy. His SPRs and DD Form 214 document that he received medals and awards such as the Vietnam Campaign Medal, Vietnam Service Medal, and the National Service Defense Medal, among others, but there is no award which establishes that he engaged in combat. Thus, the combat presumption in connection with PTSD is not for application. 38 C.F.R. § 3.304(f)(2). See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat Veterans). 

Service treatment records (STRs) do not reveal complaints, treatment, or diagnosis for PTSD or any other psychiatric disorder. Except for PTSD, an in-service diagnosis is not required. See 38 C.F.R. § 3.304(f).

The Veteran's lay testimony alone may establish the occurrence of his claimed in-service stressors under the new liberalizing regulation for PTSD, if a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor. See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843 - 39,852 (July 13, 2010) (codified at 38 C.F.R. § 3.304(f)(3), corrected by 75 Fed. Reg. 41,092 (July 15, 2010). 


In an April 2005 VA PTSD screening group examination and a March 2006 VA psychological examination, VA psychologists essentially found that in-service stressors involving incoming enemy gunfire, mortar attacks, and artillery attacks were adequate to support a diagnosis of PTSD, and the Veteran's PTSD symptoms are related to the claimed stressors. 

However, in order for the Veteran's lay testimony alone to establish the occurrence of his claimed in-service stressors under the new liberalizing regulation for PTSD, the claimed stressors must also be consistent with the places, types, and circumstances of the Veteran's service in the Army at that time. 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a). 

The Boards finds the Veteran's claimed stressors are consistent with the places, types, and circumstances of his service. Id. SPRs disclose that the Veteran served in the Republic of Vietnam with the Army from October 1966 to October 1967. He was assigned to D Battery, 1st Battalion, 5th Field Artillery Regiment, 1st Infantry Division of the U.S. Army while stationed in Phuoc Vinh, Vietnam. His MOS is listed as a field artillery gunner / cannoneer. SPRs confirm that he participated in the Vietnam Counteroffensive Campaign, Phase II. 

The Veteran has credibly and consistently reported experiencing enemy mortar and gunfire attacks and witnessed death and injuries while stationed with an artillery unit in the field in support of infantry units. There is no specific information suggesting the Veteran was not present with his unit during his time in Vietnam from October 1966 to October 1967. A referral to the Joint Services Records Research Center (JSRRC), formally known as the U.S. Armed Services Center for Unit Records Research (USASCURR), confirmed in December 2005 that the Veteran's unit provided artillery fire in support of infantry and experienced enemy mortar attacks in 1966 and 1967. Deaths and casualties to fellow soldiers in the Veteran's unit were also noted. There is no clear and convincing evidence to the contrary. The Board emphasizes that a stressor need not be corroborated in every detail. Pentecost v. Principi, 16 Vet. App. 124, 128 (2002). With resolution of the benefit of the doubt in the Veteran's favor, his lay account to include his MOS and his assignment establishes the occurrence of the claimed in-service stressors in the present case. See 38 C.F.R. § 3.304(f)(3) (effective July 13, 2010). 

The threshold consideration for any service connection claim is the existence of a current disability. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303; Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). In particular, aside from credible evidence of an in-service stressor, current medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV) is required, as well as competent evidence of a nexus between current PTSD symptomatology and his verified in-service stressors. 38 C.F.R. § 3.304(f). See also Cohen v. Brown, 10 Vet. App. 128 (1997). 

VA mental health treatment records dated from 2005 to 2008, Vet Center treatment records dated in 2008, and a VA mental health examination dated in March 2006 all indicate that the Veteran currently has PTSD. In April 2005, the Veteran underwent VA PTSD screening, the results of which were positive for PTSD. This evidence appears to have been based on testing in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV). Consequently, the Veteran clearly has a current diagnosis of PTSD. 38 C.F.R. § 3.304(f). 

With respect to a nexus, there is also medical evidence of a link between current PTSD symptomatology and traumatic in-service stressors of enemy gunfire and mortar attacks and witnessing dead and injured soldiers and civilians. 38 C.F.R. § 3.304(f). Specifically, in an April 2005 VA PTSD screening group examination and a March 2006 VA psychological examination, VA psychologists concluded that the Veteran has PTSD as the result of these in-service stressors. After a comprehensive interview with the Veteran and psychiatric testing, the PTSD diagnosis was rendered. 

Giving the Veteran the benefit of the doubt, the Veteran's in-service stressors are sufficiently corroborated due to the recent liberalizing PTSD regulation. Accordingly, service connection for PTSD is warranted. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

The record also shows that depression and anxiety are associated with the Veteran's PTSD diagnosis. See VA mental health treatment records dated from 2005 to 2008. This decision is considered a full grant of the benefits sought by the Veteran for his acquired psychiatric disorder claim to include PTSD. See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record). 

The RO will assign an appropriate disability rating. Its attention is called to Amberman v. Shinseki, 570 F.3d 1377, 1381 (2009) (two defined diagnoses constitute the same disability for purposes of 38 C.F.R. § 4.14 if they have overlapping symptomatology). That is, VA law generally does not permit separate evaluations for mental health conditions. See General Rating Formula for Mental Disorders under 38 C.F.R. § 4.130. In granting service connection for PTSD with depression and anxiety, the RO should assign a single disability rating that encompasses all overlapping symptoms for these psychiatric disorders. 

Service Connection for a Skin Disorder

Upon review of the evidence of record, the Board grants the appeal for service connection for a skin disorder.

The Veteran alleges that he was exposed to Agent Orange or other herbicides while serving in Vietnam from October 1966 to October 1967. He says he worked in jungle areas in Vietnam that had been recently sprayed with Agent Orange. See April 2005 VA Agent Orange examination. He contends he started to experience skin rashes a short time after discharge from service, and was treated a VA medical Center (VAMC) in Brooklyn, New York shortly after service. He says the rash is seasonal in nature and is generally worse in the summer. See January 2005 claim; May 2007 personal statement; January 2005 VA emergency room note; July 2008 VA Form 9; March 2005 VA treatment note. 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002). 

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service. 38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1). Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2). In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection." Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a) (West 2002). The Federal Circuit held that medical evidence is not always or categorically required in every instance to establish the required nexus or linkage between the claimed disability and the Veteran's military service. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); but see Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) ("VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to"). In summary, lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature. Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007). 

As mentioned, the first and most fundamental requirement for any service-connection claim is the existence of a current disability. Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225. VA treatment records dated from 2005 to 2008 and an April 2005 VA Agent Orange examination document skin rashes diagnosed as hyperpigmentation rashes or atopic dermatitis. Earlier VA treatment records dated in May 1970 diagnosed tinea versicolor. Consequently, the determinative issue is whether these skin disorders are attributable to the Veteran's military service, including his presumed exposure to Agent Orange or other herbicide agent in Vietnam. See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."). See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The law provides that diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service. 38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6). The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease. 38 C.F.R. § 3.307(a)(6)(ii). A Veteran is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii). 

The following skin disorders are associated with herbicide exposure for purposes of this presumption:  chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and dermatofibrosarcoma protuberans. 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e). Chloracne or other acneform disease consistent with chloracne and porphyria cutanea tarda must have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service. 38 C.F.R. § 3.307(a)(6)(ii).

SPRs, including the Veteran's DD Form 214, confirm he served in Vietnam during the Vietnam era, so it is presumed he was exposed to a herbicide agent - such as Agent Orange, while there. 38 C.F.R. § 3.307(a)(6), 3.313(a). However, the Veteran's skin diagnoses of atopic dermatitis, hyperpigmentation rash, and tinea versicolor are not on the list of diseases associated with herbicide exposure for purposes of the presumption. 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e). In fact, the evidence does not demonstrate that the Veteran has chloracne, porphyria cutanea tarda, or dermatofibrosarcoma protuberans, the only skin conditions for which 38 C.F.R. § 3.309(e) is applicable. The Veteran is therefore not entitled to service connection for a skin disorder on a presumptive basis as discussed in 38 C.F.R. § 3.309(e).

The Board turns to service connection for a skin disorder on a direct basis. Concerning direct service connection, if the claimed disease is not one of the presumptive diseases listed in 38 C.F.R. § 3.309(e), but exposure to an herbicide is presumed or proven by the evidence, as is the case here, the Veteran may establish service connection for the disease by (1) showing that the disease actually was incurred in service; or (2) by submitting medical evidence of a nexus between the disease and his exposure to herbicides during military service. Combee, 34 F.3d at 1043-44. In fact, the Court has specifically held that the provisions set forth in Combee are applicable in cases involving Agent Orange exposure. Stefl v. Nicholson, 21 Vet. App. 120 (2007); McCartt v. West, 12 Vet. App. 164, 167 (1999). 

STRs do not reveal complaints, treatment, or a diagnosis for a skin disorder. However, the Veteran has never alleged that he had symptoms or treatment for a skin disorder during service. Instead, he relates that his skin problems began immediately after discharge. See January 2005 claim.

Post-service, a May 1970 VA treatment record documents dermatitis (diagnosed as tinea versicolor) for the past two years. Therefore, this record places the onset of the skin disorder approximately to May 1968, the month the Veteran was discharged from service, and less than a year after his return from Vietnam in October 1967. The Veteran was treated with a prescription cream. The Veteran contends that he has experienced episodic skin rashes since discharge from service, generally worse during the summer. See January 2005 VA emergency room note; March 2005 VA treatment note. The Veteran is indeed competent to report symptoms of skin disorder immediately after discharge from military service and thereafter. Layno, 6 Vet. App. at 469. See also 38 C.F.R.§ 3.159(a)(2). Moreover, the Federal Circuit has held that lay evidence does not lack credibility solely because it is unaccompanied by contemporaneous medical evidence. Buchanan, 451 F.3d at 1336-37. 

And, based on recent case law, it would appear that the Veteran in certain instances can be competent to testify to the fact that skin symptoms he experienced in service or immediately thereafter are reflective of the same condition he is currently diagnosed with. Davidson, 581 F.3d at 1316. Similar to the present case, in McCartt, 12 Vet. App. at 167, in support of a claim for service connection for a skin disorder as secondary to Agent Orange exposure, another Veteran indicated that his skin had manifested boils, blotches, a rash, soreness, and itchiness since 1968. The Court implied that a skin condition may be the type of condition lending itself to lay observation and satisfy the nexus requirement, provided there was evidence of herbicide exposure during service. Id. 

Given the Veteran's clinical history of immediate symptoms and treatment for a skin disorder after service, his presumed herbicide exposure during service, the evidence establishes a skin disorder related to military service. And merely because a skin disorder was not diagnosed during service, and is not a presumptive condition, does not preclude service connecting it where, as here, there is probative circumstantial evidence relating it to service. See 38 C.F.R. § 3.303(d); Combee, 34 F.3d at 1043. According, resolving doubt in the Veteran's favor, the evidence supports service connection for a skin disorder. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

The Board does not express an opinion as to the severity of the skin disorder for the purpose of assigning a disability rating, as the RO will undertake this decision on implementation of this action. When there is a history of remission and recurrence of a condition, the duty to assist encompasses the obligation to evaluate a condition during an active, rather than inactive, phase. See Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).


ORDER

Service connection for PTSD with anxiety and depression is granted. 

Service connection for a skin disorder is granted. 


____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


